                                              Entered on Docket
                                              October 03, 2019
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: October 3, 2019
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )     Date: October 7, 2019
14               Debtors.                     )     Time: 10:00 AM (Pacific Time)
                                              )     Place: Courtroom 17
15                                            )
     ☐ Affects PG&E Corporation               )            450 Golden Gate Ave.
16   ☐ Affects Pacific Gas and                )            16th Floor
         Electric Company                     )            San Francisco, CA
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21                    ORDER REGARDING OCTOBER 7, 2019 HEARING

22         The hearing will begin at 10:00 AM, not 9:30 AM.                     The court
23   will first hear the Motion to Approve Fee Procedures (Dkt. No.
24   3950).   The Fee Examiner, the United States Trustee and others
25   supporting the motion will have a total of twenty minutes,
26   including time they choose to reserve for reply.                      Professionals
27   and others opposing the motion will also have a total of twenty
28
                                            -1-


     Case: 19-30088   Doc# 4092   Filed: 10/03/19   Entered: 10/03/19 16:59:45     Page 1 of
                                               3
 1   minutes.    The court expects counsel to meet and confer in

 2   advance to divide their allotted time.

 3         Next, Debtors’ counsel and other interested parties should

 4   report on stipulations establishing briefing schedules for the

 5   inverse condemnation and impairment issues that were discussed

 6   at prior hearings.      Counsel should also clarify whether this

 7   court or the district court will be asked to decide the Cantu

 8   issue.   See Parties’ Joint Statement, etc., (USDC Case No. 3:19-

 9   cv-05257 – JD (Dkt. No. 80), at 7:13-14.

10         Finally, the court will consider the Joint Motion to

11   Terminate Exclusivity (Dkt. No. 3940).              Movants and Debtors will

12   each have a total of forty-five minutes, with movants reserving

13   time for their reply.        The court expects counsel to meet and

14   confer in advance to divide their allotted time.

15         The issue of termination of exclusivity has recently been

16   fully briefed, argued and decided. There is no need to travel

17   that path again.      This time around, the court wants movants’

18   counsel to focus on what has changed in such a short period of

19   time to justify reversing course.              If the court does revisit the

20   previous decision, what is the likely schedule and impact on the

21   pending estimation proceedings in the district court and the

22   Tubbs Fire trial in the San Francisco Superior Court?                   Further,

23   movants’ counsel should explain whether their proposed plan

24   should be considered a back-up in case the Debtors’ plan cannot

25   be confirmed or whether two competing plans should be allowed to

26   proceed in parallel, subject to the provisions of section

27   1129(c).

28
                                            -2-


     Case: 19-30088   Doc# 4092   Filed: 10/03/19    Entered: 10/03/19 16:59:45   Page 2 of
                                               3
 1         Debtors’ counsel should address the same issues and also

 2   explain what difficulties might follow from permitting

 3   consideration of a competing plan.

 4                                 **END OF ORDER**

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -3-


     Case: 19-30088   Doc# 4092   Filed: 10/03/19   Entered: 10/03/19 16:59:45   Page 3 of
                                               3
